DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 17, 2019 and July 19, 2019 and August 7, 2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 4: replace the phrase “he tool” with “The tool” at the beginning of the claim.
Claim 6: Please add a period at the end of the claim.
In the specification: In page 6 of the specification, line 28, please replace the phrase “11a-11c” with the phrase “11a-11d”.
In the specification: In page 7 of the specification, line 5, please add the phrase “and 21a-21b” after the phrase “20a-20h”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest a tool for transferring positions of a measuring reference from a construction frame to a surface of a tile or a number of adjacent tiles for making cut-outs in the tile or tiles, the tool comprising a frame-like structure and a grid structure having openings in a raster pattern or a grid pattern made up by laser beams, wherein the tool further comprises at least one leg arrangement with an end portion, such that when measuring the position for the cut-out to be transferred, when transferring the cut out positions to the tile or tiles to be mounted, the end portion is adapted to rest against a mounted tile or an end construction element at the opposite side of the spacer element in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volkema Jr. (US 5,832,619) discloses a frame for aligning and installing multiple tiles but does not disclose the leg arrangement.
Cardinale (US 5,188,013) discloses a tile spacing gauge and cutter comprising a frame and grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 10, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861